


110 HRES 284 IH: Amending the Rules of the House of

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 284
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Flake (for
			 himself, Mr. Bilbray,
			 Mr. Lamborn, and
			 Mr. Pitts) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Amending the Rules of the House of
		  Representatives to strengthen the point of order against the consideration of
		  legislation that contains congressional earmarks.
	
	
		That clause 9 of rule XXI of the
			 Rules of the House of Representatives is amended as follows:
			(1)Before the period
			 at the end of paragraph (c), add the following: , or any inaccuracy in
			 the list required by paragraph (a) or any inaccuracy in such
			 statement.
			(2)At the end, add
			 the following new paragraph:
				
					(g)For the purposes of this clause, any
				provision or report language that is inserted by the chairman of a standing
				committee or any subcommittee thereof with subject matter jurisdiction over the
				measure containing such provision or report language and that would be a
				congressional earmark, limited tax benefit, or limited tariff benefit but for
				the fact that it was not requested by any Member, Delegate, Resident
				Commissioner, or Senator, and that is either targeted to the congressional
				district of such chairman or unrelated to the purpose of the underlying measure
				shall be required to be included in the applicable list of congressional
				earmarks, limited tax benefits, or limited tariff
				benefits.
					.
			
